Case 2:18-cv-02337-JAD-BNW Document 19
                                    18 Filed 08/12/20 Page 1 of 2




                                                  ECF No. 18
Case 2:18-cv-02337-JAD-BNW Document 19
                                    18 Filed 08/12/20 Page 2 of 2




                12th




       Based on the parties' stipulation [ECF No. 18] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its
own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                        _________________________________
                                        U.S. District Judge Jennifer A. Dorsey
                                        Dated: August 12, 2020
